 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Stacy Wallace,                                  No. CV-18-0463-PHX-DGC
10                 Plaintiff,                         ORDER
11    v.
12    Lockheed Martin Corporation,
13                 Defendant.
14
15
16         On May 14, 2019, the Court granted partial summary judgment in favor of

17   Defendant Lockheed Martin Corporation (“LMC”). Doc. 34. Plaintiff Stacy Wallace has

18   now filed a motion to reconsider her termination-related claims for interference and

19   retaliation under the Family and Medical Leave Act (“FMLA”). Doc. 35. At the Court’s

20   request, LMC filed a response. Doc. 42. The Court will correct a factual error and

21   otherwise deny the motion.

22   I.    Reconsideration Standard.

23         Motions for reconsideration are disfavored and should be granted only in rare

24   circumstances. See Ross v. Arpaio, No. CV-05-4177-PHX-MHM, 2008 WL 1776502, at

25   *2 (D. Ariz. Apr. 15, 2008). Such motions should be denied “absent a showing of manifest

26   error or a showing of new facts or legal authority that could not have been brought to its

27   attention earlier with reasonable diligence.” LRCiv 7.2(g)(1); see also United Nat’l Ins.

28   Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009).
 1   II.    Discussion.
 2          1.       Factual Error.
 3          Wallace argues that the Court erred in stating that she did not apply for non-
 4   leadership positions outside Luke Air Force Base. Wallace is correct. The Court did state
 5   that Wallace did not apply for such positions (Doc. 34 at 4), and she has pointed to evidence
 6   in the record that she did in fact apply (Doc. 35 at 1-2). LMC concedes that this error was
 7   included in its briefing, but argues that the error did not affect the Court’s decision.
 8   Doc. 42 at 4.
 9          The Court ruled that LMC did not violate the FMLA when it failed to reinstate
10   Wallace and terminated her employment. This ruling was based on the fact that LMC
11   presented legitimate reasons for her termination. Doc. 34 at 7. Specifically, LMC
12   presented undisputed evidence that Wallace violated LMC’s ethics policies when she had
13   inappropriate affairs with her supervisor and a client before she took FMLA leave. Id.
14   These ethics violations were established through an internal LMC investigation, and
15   Wallace admits the conduct underlying the violations. Id. Thus, even though Wallace’s
16   right to FMLA leave and LMC’s failure to reinstate her may have created a prima facie
17   case of an FMLA violation, see Sanders v. City of Newport, 657 F.3d 772, 778 (9th Cir.
18   2011), LMC’s undisputed legitimate reasons for terminating her overcame her prima facie
19   case and entitled LMC to summary judgment on this claim, id. at 780-81 (the FMLA
20   requires that an employer reinstate an employee after taking leave only so long as the
21   employee would still be employed in the position had she not taken FMLA leave); see also
22   Valtierra v. Medtronic Inc., 232 F. Supp. 3d 1117, 1128 (D. Ariz. 2017) (finding temporal
23   proximity insufficient to support FMLA interference claim in the face of misconduct
24   evidence); Fleming v. IASIS Healthcare Corp., 151 F. Supp. 3d 1043, 1055 (D. Ariz. 2015)
25   (finding that even after requesting FMLA leave an employee can be discharged for
26   misconduct in violation of company policies).
27          The Court did not base its decision on the incorrect fact that Wallace failed to apply
28   for non-leadership positions at locations other than Luke Air Force Base. Wallace suggests


                                                 -2-
 1   that her applications and rejections somehow show that her termination was inappropriate,
 2   but the evidence she submitted shows only that she applied for other positions; it does not
 3   show that she was qualified for the positions or why she was not hired. Doc. 23-2 at 8-15.
 4   Wallace does state in her affidavit that “part of the problem” was that LMC placed a
 5   negative report against her security clearance (Doc. 23-1 at 6), but she does not dispute that
 6   the negative report resulted from the ethics violations, the bases for which Wallace admits.
 7          The Court will grant the motion for reconsideration to the extent that it will correct
 8   the factual error contained in its previous order – Wallace did apply for non-leadership
 9   positions at locations other than Luke Air Force Base. But this corrected fact does not alter
10   the Court’s conclusion that LMC provided legitimate, undisputed reasons for terminating
11   her employment. The Court therefore will deny the motion to the extent it seeks a different
12   outcome on summary judgment.1
13          2.     Newly Discovered Evidence.
14          Wallace next argues that an LMC letter to the EEOC shows that its ethics
15   investigation “made no final conclusion” regarding her retracted sexual assault allegations
16   against an LMC client. Doc. 35 at 2. She therefore asserts that this allegation could not
17   have served as a legitimate basis for her termination, contrary to LMC’s position on
18   summary judgment. Id. at 4.
19          The Court did not find in its previous order that the LMC ethics investigation found
20   a violation based on the false rape accusation. Rather, it found that the ethics investigation
21   based its violation finding on Wallace’s two inappropriate affairs. See Doc. 34 at 3 (“In
22   early March, the Ethics Department found that the allegations regarding Wallace’s
23   romantic relationships with Crowley and the LMC client were true and violated LMC
24   policy.”). The Court did discuss the false rape allegation and the fact that it was made by
25   Wallace and then retracted. Id. at 7. It noted that Wallace does not dispute these facts, and
26
            1
              Wallace also argues that “LMC carefully curated a timeline to ‘outlast’ the Ninth
27
     Circuit’s usual timeframe for temporal proximity analysis.” Doc. 35 at 4. This is a new
28   argument that is not proper on a motion for reconsideration. See Carroll v. Nakatani, 342
     F.3d 934, 945 (9th Cir. 2003).

                                                 -3-
 1   found them also to be a legitimate basis for her termination. Id. To the extent Wallace
 2   now suggests that the false allegation could not constitute a legitimate basis for her
 3   termination because it was never included in the formal findings of the ethics investigation,
 4   the Court does not agree. Wallace does not dispute that she made the false allegation. Id.
 5   But even if the false allegation is disregarded, LMC had two other established ethics
 6   violations – Wallace’s two affairs – as legitimate, undisputed reasons for her termination.
 7   This issue provides no basis for reconsideration.
 8          ORDERED that Plaintiff’s motion (Doc. 35) is granted in part and denied in part
 9   as set forth above.
10           Dated this 18th day of June, 2019.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
